DETAILED ACTION
	The Response filed 23 March 2022 has been entered.  Claims 1-24 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pgs. 1-2 of the Remarks, filed 23 March 2022, with respect to claims 1, 10-11, 13, and 14 have been fully considered and are persuasive.  The prior art rejections of said claims have been withdrawn. 
Applicant’s arguments, see pgs. 2-3 of the Remarks, filed 23 March 2022, with respect to the rejection(s) of claim(s) 16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benson (US 4,054,156) and Fukano et al. (US 5,779,224).
Drawings
The drawings were received on 23 March 2022.  These drawings are accepted.
Specification
The amendment(s) to the specification filed 23 March 2023 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 appears to recite contradictory limitations with claim 1, from which claim 7 depends.  Claim 7 recites the second distance is at least about five times the first distance, but claim 1 recites the second distance is less than about 20% of the first distance.  As understood, claim 7 is meant to recite an embodiment that is mutually exclusive with the embodiment recited in claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson (US 4,054,156).
Regarding claim 16, Benson discloses in Figs. 1-5 an actuator comprising: 
a housing (comprising cylinder 55 and plate 48) defining an inlet port 59; 
a piston 58 disposed within the housing; 
a return spring 88 disposed within the housing and configured to apply a first biasing force to the piston 58 to move the piston 58 toward a spring return position (Fig. 2); and 
an elastically deformable element 89; 
wherein a first fluid pressure applied to the inlet port 59 moves the piston 58 against the first biasing force of the return spring 88 to a first actuated position in which the piston 58 indirectly engages a stop portion (on plate 48) of the actuator housing through at least the elastically deformable element 89; and 
wherein a second fluid pressure, greater than the first fluid pressure, applied to the inlet port 59 moves the piston 58 against a second biasing force of the elastically deformable element 89 to compress the elastically deformable element 89 and to move the piston 58 to a second actuated position beyond the first actuated position;
wherein the piston 58 comprises an output shaft 74 extending through an output port in the housing (comprising bore 76 like the applicant’s output port 315) and outward of the housing to apply an output force to a valve 30 when the valve 30 is assembled with the actuator;
wherein the stop portion (on plate 48) is defined by the output port (comprising bore 76 on plate 48), and the elastically deformable element 89 is disposed between the output shaft 74 (comprising nut 75, the piston 58 that is comprises the output shaft 74, and/or the members between the nut 75 and piston 58, which are all fixed to the output shaft 74) and the output port (similar to the applicant’s elastically deformable element 360b, output shaft 345, and output port 315 in Fig. 6).
Claims 6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukano et al. (US 5,779,224).
Regarding claim 16, Fukano discloses in Figs. 1-3 an actuator comprising: 
a housing 28, 30 defining an inlet port 96; 
a piston 32 disposed within the housing 28, 30; 
a return spring 104 disposed within the housing 28, 30 and configured to apply a first biasing force to the piston 32 to move the piston 32 toward a spring return position; and 
an elastically deformable element 78; 
wherein a first fluid pressure applied to the inlet port 96 moves the piston 32 against the first biasing force of the return spring 104 to a first actuated position in which the piston 32 indirectly engages a stop portion of the actuator housing 28, 30 (on top of guide portion 76) through at least the elastically deformable element 78; and 
wherein a second fluid pressure, greater than the first fluid pressure, applied to the inlet port 96 moves the piston 32 against a second biasing force of the elastically deformable element 78 to compress the elastically deformable element 78 and to move the piston 32 to a second actuated position beyond the first actuated position (wherein the elastically deformable element 78 inherently provides a biasing force because it is compressible, as disclosed in col. 3, lines 35-38);  
wherein the piston 32 comprises an output shaft 66 extending through an output port (comprising the bore in the annular guide 76 and/or the annular guide 76) in the actuator housing 28, 30 (like the applicant’s output port 315) to apply an output force to a valve 50 when the valve 50 is assembled with the actuator.
wherein the stop portion (on top of guide portion 76) is defined by the output port, and the elastically deformable element 78 is disposed between the output shaft 66 (comprising the piston 32 rigidly fixed to the output shaft 66 and because the piston 32 is recited as comprising the output shaft) and the output port (similar to the applicant’s elastically deformable element 360b, output shaft 345, and output port 315 in Fig. 6).
The process of applying two different fluid pressures isn’t given patentable weight because the claim is a product claim, and the recitations of the two different fluid pressures aren’t seen as defining over the structure and function of the prior art because the prior art is seen as capable of providing both fluid pressures.  
Regarding claim 6, Fukano discloses in Figs. 1-3 that movement of the piston 32 from the spring return position to the first actuated position comprises axial movement of the piston 32 of a first distance, and movement of the piston 32 from the first actuated position to the second actuated position comprises axial movement of the piston 32 of a second distance less than about 20% of the first distance (because the distance the piston 32 moves when engaging the elastically deformable element is minute compared to the distance the piston 32 moves from its biased position to initial abutment with the damper 78, as shown in the drawings, and given that the elastically deformable element 78 is a damper 78).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Benson.
Regarding claim 3, Benson discloses in Figs. 1-5 that the elastically deformable element 89 has a spring rate at “approximately” 6.7 times the spring rate of the return spring 88 because Benson discloses that the springs rates are “approximately” 134 lbs/in and 20 lbs/in, respectively (col. 5, lines 45-56).  Benson lacks explicitly teaching that the spring rate of the elastically deformable element is at least about 10 times the spring rate of the return ring.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring rate of the elastically deformable element disclosed by Benson to be any desired spring rate, including at least about 10 times the spring rate of the return spring to achieve desired movement based on particular actuating pressures.  As described above, Benson discloses element 89 has a spring rate approximately 6.7 times the rate of spring 88 and therefore the modification above requires a minor change to achieve a factor of “about” 10 times.  It is noted that applicant discloses that a relative rate of “about 10 times” is one example within a range of relative spring rates of “at least 5 times” to “about 100 times” (paragraph 23), and the applicant discloses that the criticality of the disclosed relative spring rates is that “the element 127 does not begin to measurably compress until an actuator pressure greater than the base operating pressure is applied” (paragraph 23).  Therefore, applicant’s criticality isn’t seen as a non-obvious modification from the design of Benson because Benson discloses in col. 5, lines 45-56 a relative spring rate that falls within the range of relative spring rates disclosed by the applicant as performing the critical function disclosed by the applicant.  Furthermore, Benson discloses in col. 6, lines 16-29 a function of the relative spring rates similar to the critical function disclosed by the applicant.  See MPEP 2144.05(I), which states that “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”  
Alternatively it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring rate of the elastically deformable element disclosed by Benson to be at least about 10 times the spring rate of the return spring as routine optimization of the valve to improve the fast initial closing of the valve, as disclosed by Benson in col 6, lines 16-29.  See MPEP 2144.05(II), which states, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to disclose the optimum or workable ranges by routine experimentation.”
Allowable Subject Matter
Claims 1-2, 4-5, 8-15, and 17-24 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose, or render obvious, in combination with the other limitations recited: 
regarding claim 1, the combination of the elastically deformable element having a spring rate at least about 10 times the spring rate of the return spring, and movement of the piston from the first actuated position to the second actuated position (i.e. the second distance) being less than about 20% of the movement of the piston from the spring return position to the first actuated position (i.e. the first distance);
regarding claim 10, the stop portion is defined by an internal surface of the actuator inlet port, and the elastically deformable element is disposed between the internal surface of the actuator inlet port and an end portion of the piston stem portion;
regarding claim 11, the stop portion is defined by an end face of the actuator inlet port, and the elastically deformable element is disposed between the end face of the actuator inlet portion and an inner radial portion of the disk portion of the piston;
regarding claim 13, the stop portion is defined by an end face of the actuator inlet port, and the elastically deformable element is disposed between the first piston and the second piston; and
regarding claim 14, the actuator housing includes a partition plate disposed between the first piston and the second piston, wherein the stop portion is defined by the partition plate, and the elastically deformable element is disposed between the first piston and the partition plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Jonathan Waddy. Whose telephone number is 571-270-3146.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM EST), alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J. W./
Examiner, Art Unit 3753



	
/KEVIN F MURPHY/Primary Examiner, Art Unit 3753